DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 4/23/20 has been considered by the examiner.
Claim Objections
 	Claim 6 is objected to because of the following informalities:  Each claim must end in a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-2, 5-9, 12-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jia (US 2019/0068071) in view of Agiman (US 5,757,173).
 	With respect to claim 1, Jia discloses an information handling system (Fig. 1 100A or 100B), comprising: at least one processor (Fig. 5 502); a memory medium (Fig. 5 504), coupled (Fig. 5 508) to the at least one processor, that stores instructions executable by the at least one processor; and an inductor-inductor-capacitor (LLC) converter (Fig. 3 300); wherein the LLC converter includes: a first circuit (Fig. 3 304) 
 	Agiman discloses a second circuit (Fig. 4 40) wherein the second circuit is configured to: determine a voltage value (Fig. 4 voltage 422) associated with a drain of the power MOSFET (Fig. 4 Q2); determine if the voltage value associated with the drain of the power MOSFET is above a threshold voltage value (Fig. 4 Vref1); if the voltage value associated with the drain of the power MOSFET is above the threshold voltage value, suppress (Fig. 4 407 off when 406 output is low) the PWM signal (Fig. 4 408 output) to the gate of the power MOSFET; and if the voltage value associated with the drain of the power MOSFET is not above the threshold voltage value, permit (Fig. 4 407 passes PWM signal when 406 output is high) the PWM signal to the gate of the power MOSFET. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement  a second circuit wherein the second circuit is configured to: determine a voltage value associated with a drain of the power MOSFET; determine if the voltage value associated with the drain of the power MOSFET is above a threshold voltage value; if the voltage value associated with the drain of the power MOSFET is above the threshold voltage value, suppress the PWM signal to the gate of the power MOSFET; and if the voltage value associated with the drain of the power 

 	With respect to claims 15-16 and 19, Jia in view of Agiman make obvious the LLC converter as set forth above. See claims 1-2 and 5, respectively for additional details.
 	With respect to claim 20, Jia in view of Agiman make obvious the LLC converter as set forth above, wherein the power MOSFET is a n-channel power MOSFET (Fig. 3 A,B).

 	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jia (US 2019/0068071) in view of Agiman (US 5,757,173) and further in view of Leong (US 2017/0244332).
 	With respect to claim 3, Jia in view of Agiman make obvious the information handling system of claim 2 as set forth above. Agiman does not disclose use of a 
 	Leong discloses wherein the voltage associated with the node (Fig. 2 Vds1) of the second circuit is associated with a voltage divider (Fig. 2 VOLTAGE DIVIDER). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the voltage associated with the node of the second circuit is associated with a voltage divider, in order to simplify the implementation of the comparator and reference by lowering the drain voltage and scaling it to the desired reference. 
 	With respect to claim 10, Jia in view of Agiman and Leong make obvious the method as set forth above. See claim 3 for additional details.

 	With respect to claim 17, Jia in view of Agiman and Leong make obvious the LLC converter as set forth above. See claim 3 for additional details.

Allowable Subject Matter
 	Claims 4, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the prior art discloses sensing the drain voltage but does not disclose sensing the drain voltage utilizing a diode sensing circuit.  

 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bandyopadhyay (US 2017/0302178) discloses comparing the drain-source voltage of a power switch. Stanley (US 2008/0278984) discloses ZVS with PWM blocking. Xu (US 2019/0013802) discloses ZVS with comparing of the drain-source voltage. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839